Citation Nr: 1116897	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-32 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating greater than 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  At the October 2004 private audiometric evaluation, the Veteran's bilateral hearing loss was manifested by Level V hearing loss in the right ear, and by Level II hearing loss in the left ear.

2.  At the February 2005 VA audiology examination, the Veteran's bilateral hearing loss was manifested by Level IV hearing loss in both ears.

3.  At the August 2009 VA audiology examination, the Veteran's bilateral hearing loss was manifested by Level VI hearing loss in the right ear, and by Level III hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for greater than a 10 percent initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Although the Veteran was not specifically provided notice pertaining to the regulations for a higher initial rating for his bilateral hearing loss, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  The Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in that October 2007 letter.  Dingess/Hartman, 19 Vet. App. at 478.

The Veteran's service treatment records have been obtained; the Veteran has not indicated that he received treatment at a VA facility, other than in the context of his VA examinations, and the October 2004 evaluation he submitted appears to be the extent of his private treatment for bilateral hearing loss.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in November 2004, February 2005, and August 2009; the Veteran has not contended that these examinations were inadequate for rating purposes.  See 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The February 2005 and August 2009 examinations, the only ones being used for rating purposes, tested the Veteran's hearing acuity on a five-level Hertz scale of puretone decibel loss, and ascertained word recognition through Maryland CNC word list testing.  Information was also elicited with respect to the situations in which the Veteran had the most hearing difficulty.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by puretone audiometric tests.  To evaluate the degree of disability resulting from service-connected hearing loss, the Schedule establishes eleven levels of impaired efficiency, numerically designated from Level I to Level XI.  Level I represents essentially normal hearing acuity for VA compensation purposes, with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII (2010).  

At the October 2004 private audiometric evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
55
55
65
LEFT
30
35
45
90
105

Average puretone thresholds, at the 1000, 2000, 3000, and 4000 Hertz frequencies were 64 decibels in the right ear with a speech recognition score of 96 percent in the right ear. Average puretone thresholds, at the 1000, 2000, 3000, and 4000 Hertz frequencies were 69 decibels in the left with a speech recognition score of 100 percent in the left ear.

Applying the test results of the October 2004 private audiometric examination to Table VI of the Rating Schedule, the Roman numeric designation is II for the right ear and II for the left ear. 38 C.F.R. § 4.85, Table VI (2010).  When the formula in Table VII for determining the disability evaluation is applied to these numeric designations, the result is a 0 percent rating for the appellant's service connected hearing loss. 38 C.F.R. § 4.85, Table VII, DC 6100 (2010).

There is an alternative method for rating hearing loss disability which can be used if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86 (2010).  Each ear is to be evaluated separately under this part of the regulations.  This provision applies in this case with the October 2004 private examination because the Veteran's hearing loss in the right ear is at or above 55 decibels at each of the frequencies.  38 C.F.R. § 4.86 (2010).  When applying this alternative method, the Roman numeric designation for the right ear is V.  When the formula in Table VII for determining the disability evaluation is applied to these numeric designations, the result is a 10 percent rating for the appellant's service connected hearing loss. 38 C.F.R. § 4.85, Table VII, DC 6100 (2010).

At the November 2004 VA audiology examination, it was determined that due to partial blockage of the right ear canal by mass, audiometric testing could not be conducted.  At the February 2005 VA audiology examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
55
65
55
LEFT
25
30
40
95
105

Average puretone thresholds, at the 1000, 2000, 3000, and 4000 Hertz frequencies were 60 decibels in the right ear with a speech recognition score of 68 percent on the Maryland CNC word list in the right ear. Average puretone thresholds, at the 1000, 2000, 3000, and 4000 Hertz frequencies were 68 decibels in the left with a speech recognition score of 76 percent on the Maryland CNC word list in the left ear.

Applying the test results of the February 2005 VA audiometric examination to Table VI of the Rating Schedule, the Roman numeric designation is V for the right ear and IV for the left ear.  38 C.F.R. § 4.85, Table VI (2010).  When the formula in Table VII for determining the disability evaluation is applied to these numeric designations, the result is a 10 percent rating for the appellant's service connected hearing loss.  38 C.F.R. § 4.85, Table VII, DC 6100 (2010).

There is an alternative method for rating hearing loss disability which can be used if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86 (2010).  Each ear is to be evaluated separately under this part of the regulations.  This provision applies in this case with the February 2005 VA examination because the Veteran's hearing loss in the right ear is at or above 55 decibels at each of the frequencies.  38 C.F.R. § 4.86 (2010).  When applying this alternative method, the Roman numeric designation for the right ear is IV.  When the formula in Table VII for determining the disability evaluation is applied to these numeric designations, the result is a 10 percent rating for the appellant's service connected hearing loss. 38 C.F.R. § 4.85, Table VII, DC 6100 (2010).

Finally, at the August 2009 VA audiology examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
65
70
75
LEFT
45
40
60
95
95

Average puretone thresholds, at the 1000, 2000, 3000, and 4000 Hertz frequencies were 73 decibels in the right ear with a speech recognition score of 88 percent on the Maryland CNC word list in the right ear. Average puretone thresholds, at the 1000, 2000, 3000, and 4000 Hertz frequencies were 73 decibels in the left with a speech recognition score of 84 percent on the Maryland CNC word list in the left ear.

Applying the test results of the August 2009 VA audiometric examination to Table VI of the Rating Schedule, the Roman numeric designation is III for the right ear and III for the left ear.  38 C.F.R. § 4.85, Table VI (2010).  When the formula in Table VII for determining the disability evaluation is applied to these numeric designations, the result is a 0 percent rating for the appellant's service connected hearing loss.  38 C.F.R. § 4.85, Table VII, DC 6100 (2010).

There is an alternative method for rating hearing loss disability which can be used if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86 (2010).  Each ear is to be evaluated separately under this part of the regulations.  This provision applies in this case with the February 2009 VA examination because the Veteran's hearing loss in the right ear is at or above 55 decibels at each of the frequencies.  38 C.F.R. § 4.86 (2010).  When applying this alternative method, the Roman numeric designation for the right ear is IV.  When the formula in Table VII for determining the disability evaluation is applied to these numeric designations, the result is a 10 percent rating for the appellant's service connected hearing loss. 38 C.F.R. § 4.85, Table VII, DC 6100 (2010).

The results of the October 2004 audiometric tests were charted, not enumerated.  But the results as charted are clear and unmistakable even to laypersons; thus, they may be interpreted by the Board.  Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010) (noting that the Board may interpret results from a private audiometric graph if it felt it had the expertise); c.f. Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

For each of the evaluations of record, the pure tone decibel loss values for the right ear are 55 or greater at 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  Thus, the criteria in 38 C.F.R. § 4.86(a) apply.  In each case, application of the clinical findings to Table VIA result in a higher Roman numeral figure.  For that reason, the results from Table VIA will be used.

Applying the rating criteria to the clinical findings from the October 2004 private evaluation results in Level V hearing acuity for the right ear (using Table VIA) and Level II hearing acuity for the left ear.  Applying the rating criteria to the clinical findings from the February 2005 VA audiology examination results in Level IV hearing acuity bilaterally.  See 38 C.F.R. § 4.85, Table VI.  Applying the rating criteria to the clinical findings from the August 2009 audiology examination results in Level VI hearing acuity for the right ear (using Table VIA) and Level III hearing acuity for the left ear.  Applying these sets of numeral designations to Table VII results in a 10 percent rating for bilateral hearing impairment, no matter which set is used.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2010); see also Hart, 21 Vet. App. at 508.

There are no other audiometric testing results for the remainder of the appeal period.  Thus, greater than a 10 percent initial rating is not supported by the evidence of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Consideration has also been given regarding whether the assigned schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  Ratings in excess of those assigned are provided for certain manifestations of hearing loss but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  He has not required hospitalization for hearing loss, and marked interference of employment has not been shown.  Therefore, his disability picture is contemplated by the rating schedule; no extraschedular referral is required.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased initial rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

An initial rating greater than 10 percent disabling for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


